IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 23, 2008

                                     No. 08-30704                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LENA PANTANELLI

                                                  Plaintiff-Appellant
v.

STATE FARM FIRE & CASUALTY COMPANY

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:06-CV-11432


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lena Pantanelli ("Pantanelli") appeals the district
court's grant of summary judgment to Defendant-Appellee State Farm Fire &
Casualty Co. (“State Farm”) in this suit involving State Farm's refusal to
compensate Pantanelli for water damage caused to her home by Hurricane
Katrina. Pantanelli filed a claim with State Farm after losing her home to the
storm, and State Farm paid Pantanelli for wind damage to the roof. However,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 08-30704

State Farm concluded that the majority of damage to the structure and contents
of the residence was caused by flooding, which is specifically excluded from
coverage in the insurance policy. State Farm refused to pay Pantanelli for the
water damage, and Pantanelli filed suit in Louisiana state court. State Farm
removed to federal court, and the district court granted summary judgment.
Pantanelli timely appeals.
       Under the case law of this Circuit, we unambiguously interpret the
language in State Farm's policy as excluding damage caused by flooding from
Katrina. See Bilbe v. Belsom, 530 F.3d 314 (5th Cir. 2008)(holding that damage
to plaintiff’s home caused by storm surge was water damage, and thus excluded
by State Farm policy); In re Katrina Canal Breaches Litigation, 495 F.3d 191
(5th Cir. 2007)(holding that flood exclusion provisions in State Farm policy
covered damage caused by flooding due to breached levees). We have also
rejected attempts to argue that water damage occurring concurrently with wind
damage brings flooding within the ambit of the State Farm policy.1 See Tuepker
v. State Farm Fire & Cas. Co., 507 F.3d 346, 354 (5th Cir. 2007) (“any damage
caused exclusively by a nonexcluded peril or event such as wind, not
concurrently or sequentially with water damage, is covered by the policy, while
all damage caused by water or by wind acting concurrently or sequentially with
water, is excluded.”) Pantanelli is unable to rebut State Farm’s finding that the
damage to her home was caused by flooding, and her argument that the damage
was “wind-driven” is foreclosed by our holding in Tuepker. Because Pantanelli
does not present any genuine issue of material fact, Fed. R. Civ. P. 56(c), the
district court’s grant of summary judgment was proper and is AFFIRMED.




       1
         The policy states: “We do not insure for such loss regardless of: (a) the cause of the
excluded event; or (b) other causes of the loss; or (c) whether other causes acted concurrently
or in any sequence with the excluded event to cause the loss.”

                                              2